UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY HERMO,

                                Plaintiff,
                                                                   19-CV-10471 (CM)
                    -against-
                                                                         ORDER
THE CITY OF NEW YORK, et al.,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

         By letter dated January 8, 2020, Plaintiff requested an extension of time to file his

amended complaint. (ECF No. 10.) Plaintiff’s request is granted, and his amended complaint is

due by February 27, 2020.

SO ORDERED.

Dated:     January 27, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
